PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/992,233
Filing Date: 30 May 2018
Appellant(s): VAISSAUD, Julien, Alexandre



__________________
Robert N. Lipcsik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 27, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 22, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	First, Appellant argues that the function of a tire tread under a rolling load is extremely complex, and that the modification of King to use an axial spacing as taught by Rittweger may or may not be advantageous, and that it cannot be determined whether this would be advantageous without physical measurement. While it is noted that the function of a tire tread under a rolling load is somewhat unpredictable, one of ordinary skill in the tire arts is able to combine features from multiple prior art references in order to arrive at an appropriately functioning tire. In the rejection of claim 11 over King in view of Rittweger, King teaches a tire tread with ribs provided with holes (page 3, lines 103-124; figure 1), wherein the holes may be in the form of slots of narrow width (page 4, lines 105-109). Rittweger similarly teaches a tire tread with ribs provided with sipes (paragraph [0011]; figure 1). Rittweger additionally teaches a particularly advantageous axial distance between adjacent sipes of 2 to 6 mm (paragraph [0011]; figure 1). Because the tire treads are similarly configured, it is taken that a teaching from Rittweger can be applied to King with a reasonable expectation of success, and because Rittweger teaches that the axial distance between sipes is particularly advantageous, it is taken that there was a teaching, suggestion, or motivation to modify the primary reference with that feature.
	Second, Appellant argues that a prima facie case of obviousness has not been set out. However, as has been stated above, a prima facie case of obviousness has been made based on the rationale of some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to 
Third, Appellant argues that there is no factual basis or rational underpinning to support a legal conclusion of obviousness. As was stated above, the factual basis is that both King and Rittweger teach tire treads configured with ribs having slots/sipes, in other words the tires have a very similar configuration to one another. Accordingly, because the tires are similarly configured, the teaching of Rittweger with regards to the spacing between adjacent sipes is taken to be applicable to the spacing between adjacent slots of King, and that there is a reasonable expectation of this combination being successful. Appellant further argues that the rejection relies upon hindsight judgment. In response to this argument, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Fourth, Appellant argues that the result of modifying the tread of King by the teachings of Rittweger is unpredictable and therefore nonobvious. However, as is stated above, the tire tread art has some predictability, and the configurations of King and Rittweger used in the rejection are quite similar, and therefore there is a reasonable expectation of success of applying the teaching of Rittweger to King.
Fifth, Appellant argues that the Office action does not establish the predictability of the result of the modification. It is granted that the Office action did not explicitly state the predictability of the result, but that predictability was implied, and has been stated explicitly in this Examiner’s Answer.
Last, it is noted that Appellant states that claim 1, as well as claims 13 and 18 which depend from claim 11, are in condition for allowance. It is believed that there is a typographical error in this sentence and is intended to state “claim 11” instead of “claim 1”.

Respectfully submitted,
/PHILIP N SCHWARTZ/Examiner, Art Unit 1749                                                                                                                                                                                                        
Conferees:
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749 

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.